DETAILED ACTION
This Office Action is in response to communication on March 1, 2022 and May 19, 2022.
Claims 1, 3, 6-10, 12 and 15-20 were amended in the amendment.
Claims 1, 3, 6-8, 10, 12, 15-17 and 19 are amended in the proposed Examiner’s Amendment.
Claims 1-20 have been examined.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Zuha S. Irfan (Reg. No. 72,387) on May 19, 2022.

The application has been amended as follows: 
In the claim:
Please amend claims 1, 3, 6-8, 10, 12, 15-17 and 19 as indicated below.
This listing of claims will replace all prior versions, and listings, of claims in the application.

1.	(Currently Amended) A first playback device comprising:
at least one processor;
a non-transitory computer-readable medium; and 
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to:
during a first period of time, operate as part of a local media playback system that does not include any playback device that is authorized to access given limited-access media, such that the first playback device is not authorized to access the given limited-access media during the first period of time;
detect that a second playback device that is provisioned with the limited-playback device characteristic that facilitates access to the given limited-access media has been added to the local media playback system, wherein the limited-playback device characteristic includes an identifier of the second playback device and a token associated with the second playback device;   
determine that  the addition of the second playback device that is provisioned with the limited-playback device characteristic to the local media playback system provides authorization for any other playback device of the local media playback system to access the given limited-access media; and
during a second period of time that begins after detecting that the second playback device has been added to the local media playback system:
receive a request to play back the given limited-access media that the first playback device was not previously authorized to access during the first period of time;
obtain the given limited-access media; and 
play back the given limited-access media.

2.	(Original) The first playback device of claim 1, wherein the program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to obtain the given limited-access media comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to receive the given limited-access media from a cloud-based media service, and wherein the first playback device further comprises program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to:
	before obtaining the given limited-access media, request the given limited-access media from the cloud-based media service.

3.	(Currently Amended) The first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to:
before obtaining the given limited-access media, receive a token that represents authorization for the first playback device to access the given limited-access media; and
before obtaining the given limited-access media, transmit the token. 

4.	(Original) The first playback device of claim 1, wherein the program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to obtain the given limited-access media comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to receive the given limited-access media from the second playback device.

5.	(Original) The first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to:
determine that the given limited-access media can only be played back by (a) the second playback device and (b) one or more playback devices that are grouped with the second playback device for synchronous playback, and wherein the program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to play back the given limited-access media comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to play back the given limited-access media in synchrony with the second playback device.

6.	(Currently Amended) The first playback device of claim 1, wherein the given limited-access media comprises a playback characteristic, wherein the limited-playback device characteristic of the second playback device further includes a configuration of the second playback device, and wherein the configuration of the second playback device is based on the playback characteristic of the given limited-access media.

7.	(Currently Amended) The first playback device of claim 1, wherein the program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to detect that the second playback device that is provisioned with the limited-playback device characteristic has been added to the local media playback system comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to: 
determine that the second playback device is in communication with the first playback device via a local area network utilized by the local media playback system.

8.	(Currently Amended) The first playback device of claim 1, wherein the program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to detect that the second playback device that is provisioned with the limited-playback device characteristic has been added to the local media playback system comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to: 
determine that the second playback device has been registered with a user account of the local media playback system. 

9.	(Previously Presented) The first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to:
after detecting that the second playback device that is provisioned with the limited-playback device characteristic has been added to the local media playback system: 
transmit, to a control device of the local media playback system, a message that causes the control device to display a selectable indication of the given limited-access media.  

10.	(Currently Amended) A non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that, when executed by at least one processor, cause a first playback device to:
during a first period of time, operate as part of a local media playback system that does not include any playback device that is authorized to access given limited-access media, such that the first playback device is not authorized to access the given limited-access media during the first period of time;
detect that a second playback device that is provisioned with the limited-playback device characteristic has been added to the local media playback system, wherein the limited-playback device characteristic includes an identifier of the second playback device and a token associated with the second playback device; 
determine that  the addition of the second playback device that is provisioned with the limited-playback device characteristic to the local media playback system provides authorization for any other playback device of the local media playback system to access the given limited-access media; and
during a second period of time that begins after detecting that the second playback device has been added to the local media playback system:
receive a request to play back the given limited-access media that the first playback device was not previously authorized to access during the first period of time;
obtain the given limited-access media; and 
play back the given limited-access media.

11.	(Original) The non-transitory computer-readable medium of claim 10, wherein the program instructions stored on the non-transitory computer-readable medium that, when executed by at least one processor, cause the first playback device to obtain the given limited-access media comprise program instructions stored on the non-transitory computer-readable medium comprise program instructions that, when executed by at least one processor, cause the first playback device to receive the given limited-access media from a cloud-based media service, and wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause a first playback device to:
	before obtaining the given limited-access media, request the given limited-access media from the cloud-based media service.

12.	(Currently Amended) The non-transitory computer-readable medium of claim 10, wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the first playback device to:
before obtaining the given limited-access media, receive a token that represents authorization for the first playback device to access the given limited-access media; and
before obtaining the given limited-access media, transmit the token.

13.	(Original) The non-transitory computer-readable medium of claim 10, wherein the program instructions that, when executed by at least one processor, cause the first playback device to obtain the given limited-access media comprise program instructions that, when executed by at least one processor, cause the first playback device to receive the given limited-access media from the second playback device.

14.	(Original) The non-transitory computer-readable medium of claim 10, wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the first playback device to:
determine that the given limited-access media can only be played back by (a) the second playback device and (b) one or more playback devices that are grouped with the second playback device for synchronous playback, and wherein the program instructions that, when executed by at least one processor, cause the first playback device to play back the given limited-access media comprise program instructions that, when executed by at least one processor, cause the first playback device to play back the given limited-access media in synchrony with the second playback device.

15.	(Currently Amended) The non-transitory computer-readable medium of claim 10, wherein the given limited-access media comprises a playback characteristic, wherein the limited-playback device characteristic of the second playback device further includes a configuration of the second playback device, and wherein the configuration of the second playback device is based on the playback characteristic of the given limited-access media.

16.	(Currently Amended) The non-transitory computer-readable medium of claim 10, wherein the program instructions that, when executed by at least one processor, cause the first playback device to detect that the second playback device that is provisioned with the limited-playback device characteristic has been added to the local media playback system comprise program instructions that, when executed by at least one processor, cause the first playback device to: 
determine that the second playback device is in communication with the first playback device via a local area network utilized by the local media playback system.

17.	(Currently Amended) The non-transitory computer-readable medium of claim 10, wherein the program instructions that, when executed by at least one processor, cause the first playback device to detect that the second playback device that is provisioned with the limited-playback device characteristic has been added to the local media playback system comprise program instructions that, when executed by at least one processor, cause the first playback device to: 
determine that the second playback device has been registered with a user account of the local media playback system.

18.	(Previously Presented) The non-transitory computer-readable medium of claim 10, wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the first playback device to:
after detecting that the second playback device that is provisioned with the limited-playback device characteristic has been added to the local media playback system: 
transmit, to a control device of the local media playback system, a message that causes the control device to display a selectable indication of the given limited-access media.

19.	(Currently Amended) A method carried out by a first playback device, the method comprising:
during a first period of time, operating as part of a local media playback system that does not include any other playback device that is authorized to access given limited-access media, such that the first playback device is not authorized to access the given limited-access media during the first period of time;
detecting that a second playback device that is provisioned with the limited-playback device characteristic has been added to the local media playback system, wherein the limited-playback device characteristic includes an identifier of the second playback device and a token associated with the second playback device; 
determine that the addition of the second playback device that is provisioned with the limited-playback device characteristic to the local media playback system provides authorization for any other playback device of the local media playback system to access the given limited-access media; and
during a second period of time that begins after detecting that the second playback device has been added to the local media playback system:
receiving a request to play back the given limited-access media that the first playback device was not previously authorized to access during the first period of time;
	obtaining the given limited-access media; and 
	playing back the given limited-access media.

20.	(Previously Presented) The method of claim 19, further comprising:
determining that the given limited-access media can only be played back by (a) the second playback device and (b) one or more playback devices that are grouped with the second playback device for synchronous playback, and wherein playing back the given limited-access media comprises playing back the given limited-access media in synchrony with the second playback device.


Following are a clean copy of the examiner amended claims 1, 3, 6-8, 10, 12, 15-17 and 19 as follow:

1.	A first playback device comprising:
at least one processor;
a non-transitory computer-readable medium; and 
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to:
during a first period of time, operate as part of a local media playback system that does not include any playback device that is authorized to access given limited-access media, such that the first playback device is not authorized to access the given limited-access media during the first period of time;
detect that a second playback device that is provisioned with the limited-playback device characteristic that facilitates access to the given limited-access media has been added to the local media playback system, wherein the limited-playback device characteristic includes an identifier of the second playback device and a token associated with the second playback device;   
determine that  the addition of the second playback device that is provisioned with the limited-playback device characteristic to the local media playback system provides authorization for any other playback device of the local media playback system to access the given limited-access media; and
during a second period of time that begins after detecting that the second playback device has been added to the local media playback system:
receive a request to play back the given limited-access media that the first playback device was not previously authorized to access during the first period of time;
obtain the given limited-access media; and 
play back the given limited-access media.

2.	The first playback device of claim 1, wherein the program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to obtain the given limited-access media comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to receive the given limited-access media from a cloud-based media service, and wherein the first playback device further comprises program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to:
	before obtaining the given limited-access media, request the given limited-access media from the cloud-based media service.

3.	The first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to:
before obtaining the given limited-access media, receive a token that represents authorization for the first playback device to access the given limited-access media; and
before obtaining the given limited-access media, transmit the token. 

4.	The first playback device of claim 1, wherein the program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to obtain the given limited-access media comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to receive the given limited-access media from the second playback device.

5.	The first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to:
determine that the given limited-access media can only be played back by (a) the second playback device and (b) one or more playback devices that are grouped with the second playback device for synchronous playback, and wherein the program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to play back the given limited-access media comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to play back the given limited-access media in synchrony with the second playback device.

6.	The first playback device of claim 1, wherein the given limited-access media comprises a playback characteristic, wherein the limited-playback device characteristic of the second playback device further includes a configuration of the second playback device, and wherein the configuration of the second playback device is based on the playback characteristic of the given limited-access media.

7.	The first playback device of claim 1, wherein the program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to detect that the second playback device that is provisioned with the limited-playback device characteristic has been added to the local media playback system comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to: 
determine that the second playback device is in communication with the first playback device via a local area network utilized by the local media playback system.

8.	The first playback device of claim 1, wherein the program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to detect that the second playback device that is provisioned with the limited-playback device characteristic has been added to the local media playback system comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to: 
determine that the second playback device has been registered with a user account of the local media playback system. 

9.	The first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to:
after detecting that the second playback device that is provisioned with the limited-playback device characteristic has been added to the local media playback system: 
transmit, to a control device of the local media playback system, a message that causes the control device to display a selectable indication of the given limited-access media.  

10.	A non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that, when executed by at least one processor, cause a first playback device to:
during a first period of time, operate as part of a local media playback system that does not include any playback device that is authorized to access given limited-access media, such that the first playback device is not authorized to access the given limited-access media during the first period of time;
detect that a second playback device that is provisioned with the limited-playback device characteristic has been added to the local media playback system, wherein the limited-playback device characteristic includes an identifier of the second playback device and a token associated with the second playback device; 
determine that  the addition of the second playback device that is provisioned with the limited-playback device characteristic to the local media playback system provides authorization for any other playback device of the local media playback system to access the given limited-access media; and
during a second period of time that begins after detecting that the second playback device has been added to the local media playback system:
receive a request to play back the given limited-access media that the first playback device was not previously authorized to access during the first period of time;
obtain the given limited-access media; and 
play back the given limited-access media.

11.	The non-transitory computer-readable medium of claim 10, wherein the program instructions stored on the non-transitory computer-readable medium that, when executed by at least one processor, cause the first playback device to obtain the given limited-access media comprise program instructions stored on the non-transitory computer-readable medium comprise program instructions that, when executed by at least one processor, cause the first playback device to receive the given limited-access media from a cloud-based media service, and wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause a first playback device to:
	before obtaining the given limited-access media, request the given limited-access media from the cloud-based media service.

12.	The non-transitory computer-readable medium of claim 10, wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the first playback device to:
before obtaining the given limited-access media, receive a token that represents authorization for the first playback device to access the given limited-access media; and
before obtaining the given limited-access media, transmit the token.

13.	The non-transitory computer-readable medium of claim 10, wherein the program instructions that, when executed by at least one processor, cause the first playback device to obtain the given limited-access media comprise program instructions that, when executed by at least one processor, cause the first playback device to receive the given limited-access media from the second playback device.

14.	The non-transitory computer-readable medium of claim 10, wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the first playback device to:
determine that the given limited-access media can only be played back by (a) the second playback device and (b) one or more playback devices that are grouped with the second playback device for synchronous playback, and wherein the program instructions that, when executed by at least one processor, cause the first playback device to play back the given limited-access media comprise program instructions that, when executed by at least one processor, cause the first playback device to play back the given limited-access media in synchrony with the second playback device.

15.	The non-transitory computer-readable medium of claim 10, wherein the given limited-access media comprises a playback characteristic, wherein the limited-playback device characteristic of the second playback device further includes a configuration of the second playback device, and wherein the configuration of the second playback device is based on the playback characteristic of the given limited-access media.

16.	The non-transitory computer-readable medium of claim 10, wherein the program instructions that, when executed by at least one processor, cause the first playback device to detect that the second playback device that is provisioned with the limited-playback device characteristic has been added to the local media playback system comprise program instructions that, when executed by at least one processor, cause the first playback device to: 
determine that the second playback device is in communication with the first playback device via a local area network utilized by the local media playback system.

17.	The non-transitory computer-readable medium of claim 10, wherein the program instructions that, when executed by at least one processor, cause the first playback device to detect that the second playback device that is provisioned with the limited-playback device characteristic has been added to the local media playback system comprise program instructions that, when executed by at least one processor, cause the first playback device to: 
determine that the second playback device has been registered with a user account of the local media playback system.

18.	The non-transitory computer-readable medium of claim 10, wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the first playback device to:
after detecting that the second playback device that is provisioned with the limited-playback device characteristic has been added to the local media playback system: 
transmit, to a control device of the local media playback system, a message that causes the control device to display a selectable indication of the given limited-access media.

19.	A method carried out by a first playback device, the method comprising:
during a first period of time, operating as part of a local media playback system that does not include any other playback device that is authorized to access given limited-access media, such that the first playback device is not authorized to access the given limited-access media during the first period of time;
detecting that a second playback device that is provisioned with the limited-playback device characteristic has been added to the local media playback system, wherein the limited-playback device characteristic includes an identifier of the second playback device and a token associated with the second playback device; 
determine that the addition of the second playback device that is provisioned with the limited-playback device characteristic to the local media playback system provides authorization for any other playback device of the local media playback system to access the given limited-access media; and
during a second period of time that begins after detecting that the second playback device has been added to the local media playback system:
receiving a request to play back the given limited-access media that the first playback device was not previously authorized to access during the first period of time;
	obtaining the given limited-access media; and 
	playing back the given limited-access media.

20.	The method of claim 19, further comprising:
determining that the given limited-access media can only be played back by (a) the second playback device and (b) one or more playback devices that are grouped with the second playback device for synchronous playback, and wherein playing back the given limited-access media comprises playing back the given limited-access media in synchrony with the second playback device.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
After a further search and a thorough examination of the present application in light of the prior arts made of record, independent claims 1, 10 and 19 are allowed because prior arts of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification such as “detect that a second playback device that is provisioned with the limited-playback device characteristic that facilitates access to the given limited-access media has been added to the local media playback system, wherein the limited-playback device characteristic includes an identifier of the second playback device and a token associated with the second playback device;   
determine that  the addition of the second playback device that is provisioned with the limited-playback device characteristic to the local media playback system provides authorization for any other playback device of the local media playback system to access the given limited-access media; and
during a second period of time that begins after detecting that the second playback device has been added to the local media playback system:
receive a request to play back the given limited-access media that the first playback device was not previously authorized to access during the first period of time;
obtain the given limited-access media; and 
play back the given limited-access media.” as recited in amended independent claims 1, 10 and 19.

Therefore, the claims 1-20 are allowable over the cited prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO-892 attached.
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
May 20, 2022

/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446